DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 10 is objected to because of the following informalities: Applicant discloses that “clamping voltages of the at least two transient voltage suppression devices (D1, D2) are different”, the term different is unclear and leaves the examiner unsure in what way the applicant is defining or referring to as different clamping voltages .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahane (Document Id: US 20140249420 A1)
Regarding claim 1, Akahane teaches a transmitter (12) coupled to an ultrasonic transducer (21) and generating high voltage signals to the ultrasonic transducer during a transmitting mode. (Fig.2, 12, 21, 13, 2)
Further regarding claim 1, Akahane teaches at least two switch circuits connected in series. (Fig. 9A, Paragraph 52, lines 5-6)
Further regarding claim 1, Akahane teaches a receiver (13) coupled to the ultrasonic transducer (21) via the at least two switch circuits and receiving low voltage signals from the ultrasonic transducer during a receiving mode. (Paragraph 51, Fig.2, 13, 21)
Further regarding claim 1, Akahane teaches at least two switch circuits are configured to share voltage drop of the high voltage signals to isolate the high voltage signals during the transmitting mode and allow the low voltage signals to pass through during the receiving mode. (Fig. 9A, Paragraph 89)

Regarding claim 2, Akahane teaches a clamping circuit coupled between the at least two switch circuits and the receiver. (Paragraph 50-52, Fig.12,TR Fig.3,TR,TP) TR diode is being interpreted as clamping circuit and is coupled between the switch circuits (SW1-SW4) and the receiver (13). In Fig.12 it is not shown that the T/R switch is on the reception line (13), however Akahane discloses that “in addition to the T/R switch TRT, a T/R switch (not shown) on the reception line L.sub.RX, which extends from the node N1 to the reception unit 13” (Paragraph 51, lines 1-4) thus anticipating the claim. 
Regarding claim 13, claim 13 is rejected under the same reasons as claim 2.

Regarding claim 11, Akahane teaches an ultrasonic transducer (Paragraph 3, lines 1-3, Fig.1, 2), a transmitting and receiving device (Fig.3, Paragraph 17)
Regarding claim 11, Akahane teaches a transmitter (12) coupled to an ultrasonic transducer (21) and configured to generate high voltage signals to the ultrasonic transducer during a transmitting mode. (Paragraph 50, Fig.2, 12, 21, 13, 2) Akahane discloses “The T/R switch TRT acts to allow the pulse signal with a large voltage amplitude transmitted from the transmission unit 12 to pass toward the common line L.sub.TR”, henceforth examiners interprets this as a transmitter unit (12) transmitting a large or high voltage signals to the ultrasonic transducer (21) during a transmitting mode
Further regarding claim 11, Akahane teaches at least two switch circuits connected in series. (Fig. 9A, Paragraph 52, lines 5-6)
Further regarding claim 11, Akahane teaches a receiver (13) coupled to the ultrasonic transducer (21) via the at least two switch circuits and configured to receive low voltage signals from the ultrasonic transducer during a receiving mode. (Paragraph 51, Fig.2, 13, 21, Fig.9A, SW1-SW4) Akahane discloses “The T/R switch acts to allow the reception signal with a small voltage amplitude to pass toward the reception unit 13”, henceforth examiner interprets this as a receiver (13) coupled to a ultrasonic transducer (21) via switch circuits (SW1-SW4) receive low voltage signals from the ultrasonic transducer during a receiving mode.
Further regarding claim 11, Akahane teaches at least two switch circuits are configured to share voltage drop of the high voltage signals to isolate the high voltage signals during the transmitting mode and allow the low voltage signals to pass through during the receiving mode. (Fig. 9A, Paragraph 89)
Further regarding claim 11, Akahane teaches a controller for controlling the transmitter and the receiver. (Fig.8, 15)

Regarding claim 12, Akahane teaches a signal processor for processing the received low voltage signals. (Fig.2, 16)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akahane and LM96530 as applied to claims 3 and 14 above, and further in view of Wodnicki (US Patent No.: 6,759,888)  

Regarding claim 6, Akahane in view of LM96530 teaches the invention as claimed but does not explicitly teach at least two transient voltage suppression devices, each transmit/receive switch  being connected in parallel with one transient voltage suppression device.
Wodnicki, in the same field of endeavor teaches at least two transient voltage suppression devices, each transmit/receive switch being connected in parallel with one transient voltage suppression device. (Fig.9, Transient voltage suppression Diodes (X1) between T/R (transmit/receive switch) and ultrasound transducer) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Akahane in view of LM96530 to incorporate at least two transient voltage suppression devices, each transmit/receive switch being connected in parallel with one transient voltage suppression device as taught by Wodnicki in order to suppress the voltage from the transmit/receive switch.
Regarding claim 16, claim 16 is rejected under the same reasons as claim 6.

Regarding claim 7, Akahane in view of LM96530 teaches the invention as claimed but does not explicitly teach wherein clamping voltages of the at least two transient voltage suppression devices are the same.
Wodnicki, in the same field of endeavor teaches wherein clamping voltages of the at least two transient voltage suppression devices are the same. (Fig.9, Transient voltage suppression Diodes (X1) between T/R (transmit/receive switch) and ultrasound 

Regarding claim 8, Akahane in view of LM96530 teaches the invention as claimed but does not explicitly teach wherein the transient voltage suppression device comprises a transient voltage suppression diode.
Wodnicki, in the same field of endeavor teaches wherein the transient voltage suppression device comprises a transient voltage suppression diode. (Fig.9, Transient voltage suppression Diodes (X1) between T/R (transmit/receive switch) and ultrasound transducer) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Akahane in view of LM96530 to incorporate wherein the transient voltage suppression device comprises a transient voltage suppression diode as taught by Wodnicki in order to effectively suppress the voltage. 


Claims 3-5, 9, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akahane in view of LM96530 (“LM96530 Ultrasound Transmit/Receive Switch” , All citations from non-patent literature attached)  

Regarding claim 3, Akahane teaches the claimed invention but does not explicitly teach wherein the switch circuits comprise transmit/receive switches. 
LM96530, in the same field of endeavor teaches wherein the switch circuits comprise transmit/receive switches. (Page.1, General Description, lines 1-3) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Akahane to incorporate wherein the switch circuits comprise transmit/receive switches as taught by LM96530 in order for use of multi-channel medical ultrasound applications.  
Regarding claim 14, claim 14 is rejected under the same reasons as claim 3.

Regarding claim 4, Akahane teaches the claimed invention but does not explicitly teach wherein the at least two transmit/receive switches are substantially the same.
LM96530, in the same field of endeavor teaches wherein the at least two transmit/receive switches are substantially the same (Page. 12, DAISY CHAINING MULTIPLE LM96530 ICs, lines 1-2 and 8-12, Fig.4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Akahane to incorporate wherein the at least two transmit/receive switches are substantially the same as taught by LM96530 in order to amount to one large shift register with the number of bits being equal to n times the number of LM96530 ICs and thus effectively connecting multiple T/R switches.

Regarding claim 5, Akahane teaches at least two resistors, each transmit/receive switch being connected in parallel with one resistor. (Fig.9A, RT, R1-R4, Paragraph 89) 
Regarding claim 15, claim 15 is rejected under the same reasons as claim 5.

Regarding claim 9, Akahane teaches at least two transient voltage suppression devices (D1, D2), a high voltage terminal of each transmit/receive switch (T1, T2) being connected 
Regarding claim 17, claim 17 is rejected under the same reasons as claim 9.



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645